Title: To Benjamin Franklin from Samuel Curson, 16 January 1783
From: Curson, Samuel
To: Franklin, Benjamin


SirMarseilles 16th. January 1783
I have some time had in veiw the intention of fixing myself in Lisbon, for the purpose of transacting business for my countrymen,— This seems a favourable moment, if credit is to be given to the report, of that place being lately opend, to American vessels,— Am induced to think your Excellency will be acquainted with the truth of this; my reason for troubling you with this letter;—at same time to ask your opinion, whether an American will be permitted to establish a house, where an English factory has so much influence.— If you think Sir! I might be assisted in my object, by the French Ambassador, dare say you will not deem it too much trouble to give me a line to him on the subject, with a passport, which propose to make immediate use of.—
A few days ago the Ship Hawk, Ca. Bull arrived here from Philadelphia,—she saild the 21t. Novr. but brings nothing new.—
I beg my best comps. to your grandson and remain with perfect respect.—Sir Your most humble and obedient servant
Sam. Curson
His Excel. Ben. Franklin Esqr. Minister Plenipoy.
 
Notation: Curson Saml. 16 Janvr. 1783.
